United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1736
                                   ___________

United States of America,               *
                                        *
             Appellee                   *
                                        *    Appeal from the United States
      v.                                *    District Court for the Western
                                        *    District of Missouri.
Sharon L. Wood,                         *
                                        *    [UNPUBLISHED]
             Appellant.                 *
                                        *
                                   ___________

                          Submitted: November 14, 2001
                              Filed: November 27, 2001
                                  ___________

Before BOWMAN, JOHN R. GIBSON and STAHL,1 Circuit Judges.
                          ___________

PER CURIAM.
      Sharon Wood pled guilty, without a plea agreement, to two counts of a
multicount indictment for conspiracy to distribute cocaine, and aiding and abetting
the distribution of cocaine in violation of 21 U.S.C. §§ 841 & 846. At her sentencing,
Wood objected to the calculation in the presentence investigation report regarding the
amount of drugs for which she should be held responsible and objected to the


      1
        The Honorable Norman H. Stahl, United States Circuit Judge for the First
Circuit, sitting by designation.
presentation of any evidence regarding drug quantity, insisting that the government
was estopped from attributing to her any drugs deriving from transactions for which
it had not held a codefendant, Calvin Powell, responsible in its plea agreement with
him. The District Court2 rejected her argument, and after an evidentiary hearing,
determined that she was responsible for 73.90 grams of cocaine. Wood was
sentenced to five months of incarceration and five months of home detention.
       The District Court properly rejected Defendant's argument, which we agree
was meritless. Accordingly, we affirm. See 8th Cir. R. 47B.



A true copy.

  ATTEST:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
       The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.

                                        -2-